SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, December 2007 Commission File Number 000-52299 Northern Peru Copper Corp. (Translation of registrant’s name into English) Suite 1550, 625 Howe Street, Vancouver, British Columbia, V6C 2T6 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Exhibits 99.1 Support agreement between China Minmetals Non-Ferrous Metals Co. Ltd., Jiangxi Copper Company Limited, and Northern Peru Copper Corp., dated December 5, 2007. 99.2 Lock-up agreement with Ross J. Beaty, dated December 5, 2007. 99.3 Lock-up agreement with non-management, dated December 5, 2007. 99.4 Lock-up agreement with management, dated December 5, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NORTHERN PERU COPPER CORP. (Registrant) Date: December 18, 2007 By: /s/ Robert Pirooz Name:Robert Pirooz Title:Secretary
